            Case 1:21-mc-00069-AWI-BAM Document 1 Filed 07/30/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           CASE NO.

11                                 Plaintiff,            STIPULATION AND ORDER EXTENDING TIME
                                                         FOR FILING A COMPLAINT FOR FORFEITURE
12                          v.                           AND/OR TO OBTAIN AN INDICTMENT
                                                         ALLEGING FORFEITURE
13   APPROXIMATELY $141,513.00 IN U.S.
     CURRENCY,
14
                                  Defendant.
15

16          The United States of America and potential claimant Sergiy Krystafovych (“potential claimant”),

17 by and through their counsel, do agree and STIPULATE as follows:

18          1.      On or about May 5, 2021, potential claimant filed a claim in the administrative forfeiture

19 proceeding with the U.S. Customs and Border Protection with respect to the above-captioned currency

20 (hereafter “defendant currency”), which was seized on August 25, 2020.

21          2.      The U.S. Customs and Border Protection has sent the written notice of intent to forfeit

22 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

23 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

24 than the potential claimant has filed a claim to the defendant currency as required by law in the

25 administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             1
      INDICTMENT ALLEGING FORFEITURE
            Case 1:21-mc-00069-AWI-BAM Document 1 Filed 07/30/21 Page 2 of 2

 1 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 2 the parties. That deadline is August 2, 2021.

 3          4.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 4 to October 31, 2021, the time in which the United States is required to file a civil complaint forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.     Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant property and/or to obtain an indictment

 9 alleging that the defendant property is subject to forfeiture shall be extended to October 31, 2021.

10   Dated: July 30, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
11

12                                                    By: /s/ Alyson A. Berg
                                                          ALYSON A. BERG
13                                                        Assistant United States Attorney
14

15   Dated: July 30, 2021                             By: /s/ Jakrun Sodhi
                                                          JAKRUN SODHI
16                                                        Attorney for Sergiy Krystafovych
17                                                           (Signature authorized by email)
18

19          IT IS SO ORDERED.
20

21 Dated:
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             2
      INDICTMENT ALLEGING FORFEITURE
